DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-7 are pending and the subject of this NON-FINAL Office Action.  This is the first office action on the merits.

Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. § 103 as being unpatentable over CN207841654U (published 9/11/2018, effective filing 01/12/2018) in view of WHITE (US 2017/0365365) and KHOSHNEVIS (US 7,641,461).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to print wall borders before wall infill with a reasonable expectation of success.
As to claims 1-4 CN207841654 teaches 3D-printed cement wall structures with the following configuration (Fig. 3):

    PNG
    media_image1.png
    100
    572
    media_image1.png
    Greyscale

This is the same configuration as instant Figure 26:

    PNG
    media_image2.png
    262
    806
    media_image2.png
    Greyscale

As to claims 1 and 5-7, CN207841654 does not explicitly teach first forming wall border, then infill; or a window in the wall.
However, the prior art demonstrates that one would build the wall enclosure/border first in order to allow infill.  For example, WHITE teaches as much (Figs. 2-4); as does KHOSHNEVIS (Fig. 4).  This is common sense because otherwise infill would not stay put.
As to forming windows, WHITE teaches to form doors and windows in 3D printed structures (Fig. 1); as does KHOSHNEVIS (col. 15).  
WHITE also teaches forming enclosed wall structures with zig zag/corrugated structure and “cores”/air gaps 48 (Figs. 3-4).  
KHOSHNEVIS also teaches additive manufacturing of concrete walls in which steel reinforcement vertical rods are used (col. 15, l. 27 – col. 16, l. 24).  KHOSHNEVIS also teaches inserting elongate pipes, rods, etc. in voids in walls (Fig. 35, for example).  CN207841654 also	teaches reinforcing rods 8/10 (Background; Utility Model Content).
CN207841654 also teaches filling “cores” 8/18 with cement (S2-S4).
In sum, the prior art demonstrates that it would have been prima facie obvious to one having ordinary skill in the 3D printing/additive manufacturing art to apply familiar steps for wall with infill formation, along with concrete-reinforcement techniques and plumbing/electrical/conduit and air insulation addition techniques to the concrete walls of the prior art with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743